Exhibit 10.3

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 16th day of January, 2020, by and between SILICON VALLEY BANK,
a California corporation (“Bank”) and ITERUM THERAPEUTICS INTERNATIONAL LIMITED,
a company incorporated under the laws of Ireland, with company number 564304 and
having its registered office at Block 2, Floor 3, Harcourt Centre, Harcourt
Street, Dublin 2 (“Iterum International”), ITERUM THERAPEUTICS US HOLDING
LIMITED, a Delaware corporation (“US Holding Limited”), ITERUM THERAPEUTICS US
LIMITED, a Delaware corporation (“US Limited”), and ITERUM THERAPEUTICS BERMUDA
LIMITED, a company formed under the laws of Bermuda (“Iterum Bermuda”; together
with US Limited, Iterum International and US Holding Limited, individually and
collectively, jointly and severally, “Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of April 27, 2018 (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower and Guarantor are entering into an Indenture (the “Notes
Indenture”), dated not more than five (5) Business Days following the date
hereof, with U.S. Bank National Association, as trustee, in connection with
Iterum Bermuda’s issuance of its 6.500% Exchangeable Senior Subordinated Notes
due 2025 (the “Notes”) and an Indenture (together with the Notes Indenture, the
“Indentures”), dated not more than five (5) Business Days following the date
hereof, with Computershare Trust Company, N.A., as trustee, in connection with
Iterum Bermuda’s issuance of its Limited Recourse Royalty-Linked Subordinated
Notes (the “RLNs”).

D. Borrower has requested that Bank amend certain provisions of the Loan
Agreement to modify the definition of Subordinated Debt to include the Notes and
the RLNs.

E. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:



--------------------------------------------------------------------------------

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 7.9 (Subordinated Debt). Section 7.9 of the Loan Agreement is hereby
amended and restated in its entirety as follows:

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement (including the subordination terms of any indenture) to which such
Subordinated Debt is subject, or (b) amend any provision in any document
relating to the Subordinated Debt which would increase the amount thereof,
provide for earlier or greater principal, interest, or other payments thereon,
or adversely affect the subordination thereof to Obligations owed to the
Lenders; provided, that, notwithstanding the foregoing, in no event shall the
Borrower be permitted to exercise its optional redemption rights under the
Indentures without the prior written consent of Bank.

2.1 Section 8 (Events of Default). Section 8.3 of the Loan Agreement is hereby
amended by amending and restating it in its entirety as follows:

8.3 Investor Abandonment; Material Adverse Change. (a) Prior to June 30, 2020,
Bank determines in its reasonable discretion that there is a lack of Investor
Support and notifies Borrower of the same, or Investor Support ceases to be
provided to Borrower for any reason; provided that no Event of Default shall
occur under this clause (a) of this Section 8.3 if all Obligations are satisfied
in full within one (1) Business Day following Bank’s notice to Borrower or such
cessation of Investor Support; or (b) on or after June 30, 2020, a Material
Adverse Change occurs.

2.2 Section 8 (Events of Default). Section 8 of the Loan Agreement is hereby
amended by inserting the following Section 8.14 immediately following
Section 8.13 therein:

8.14 Indenture. There is a default or an event of default under the Indentures,
or any subordination provisions under the Indentures shall for any reason be
revoked, invalidated, otherwise deemed not to be effective or in full force and
effect with respect to the Obligations, any Person shall be in breach of the
subordination provisions of the Indentures or contest in any manner the validity
or enforceability thereof or deny that the Obligations constitute “Senior Debt”
thereunder, or the Obligations shall for any reason be subordinated or shall not
have the priority as “Senior Debt” under the Indentures.

 

2



--------------------------------------------------------------------------------

2.3 Section 12 (General Provisions). Section 12 of the Loan Agreement is hereby
amended by inserting the following Section 12.18 immediately following
Section 12.17 therein:

12.18 Senior Debt. All Obligations now or hereafter under this Agreement and the
Loan Documents constitute Senior Debt for purposes of the Indentures.

2.4 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 of the Loan Agreement are amended in their
entirety and replaced with the following:

“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

(i) for a prepayment made on or after the Funding Date of such Term Loan through
and including the first anniversary of the Funding Date of such Term Loan, four
percent (4.00%) of the principal amount of such Term Loan prepaid;

(ii) for a prepayment made after the date which is after the first anniversary
of the Funding Date of such Term Loan through and including the second
anniversary of the Funding Date of such Term Loan, three percent (3.00%) of the
principal amount of the Term Loans prepaid; and

(iii) for a prepayment made after the date which is after the second anniversary
of the Funding Date of such Term Loan and prior to the Maturity Date, two
percent (2.00%) of the principal amount of the Term Loans prepaid.

Notwithstanding the foregoing, the Prepayment Fee shall be waived by Bank in the
event Borrower refinances any Term Loan with Bank and each participant of such
Term Loan.

“Subordinated Debt” means (i) the Indebtedness pursuant to the Indentures,
including any Indebtedness resulting from Additional Issuances, as such
indebtedness may be amended pursuant to Section 7.9 of this Agreement, including
any refinancing or replacement of such Indebtedness, provided that, as a result
of any such refinancing or replacement, the principal amount of such
Indebtedness is not increased in excess of the principal amount of such
Indebtedness as in existence on the Indenture Closing Date plus any principal
resulting from Additional Issuances, and further provided that the subordination
terms thereof are no less favorable to the Bank than those applicable to such
Subordinated Debt in existence on the Indenture Closing Date, and (ii) other
indebtedness incurred by Loan Parties or any of their Subsidiaries subordinated
to all of their now or hereafter indebtedness to the Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Collateral Agent and the Lenders entered into between Collateral
Agent, the applicable Loan Parties, and/or any of its Subsidiaries, and the
other creditor), on terms acceptable to Collateral Agent and the Lenders.

 

3



--------------------------------------------------------------------------------

2.5 Section 13 (Definitions). Section 13.1 of the Loan Agreement is hereby
amended by inserting the following terms and their definition in alphabetical
order therein:

“Additional Issuances” means any issuances of notes pursuant to the Indentures
after the Indenture Closing Date with aggregate gross proceeds of up to
$10 million.

“Indenture Closing Date” means a date not more than five (5) Business Days
following January 16, 2020.

“Indentures” means (a) that certain Indenture dated as of the Indenture Closing
Date by and among Borrower, Guarantor and U.S. Bank National Association, as
trustee, in connection with Iterum Bermuda’s 6.500% Exchangeable Senior
Subordinated Notes due 2025, and (b) that certain Indenture dated as of the
Indenture Closing Date by and among Borrower, Guarantor, Iterum Holders’
Representative LLC, as holders’ representative, and Computershare Trust Company,
N.A., as trustee, in connection with Iterum Bermuda’s Limited Recourse
Royalty-Linked Subordinated Notes.

“Investor Support” means it is the clear intention of Borrower’s investors to
continue to fund Borrower in the amounts and timeframe necessary to enable
Borrower to satisfy the Obligations as they become due and payable.

2.6 Exhibit C (Compliance Certificate). The Compliance Certificate is amended in
its entirety and replaced with the Compliance Certificate in the form of
Exhibit A attached hereto.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

4



--------------------------------------------------------------------------------

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 Except as set forth on the Schedule of Exceptions attached hereto as Exhibit
B, the organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b) the
due execution and delivery to Bank of that certain Additional Borrower Joinder
Supplement by each party hereto, (c) the due execution and delivery to Bank of
the Pledge Amendment by Pledgor, (d) Bank’s receipt of the Acknowledgment of
Amendment and Reaffirmation of Guaranty

 

5



--------------------------------------------------------------------------------

substantially in the form attached hereto as Schedule 1, duly executed and
delivered by each Guarantor, (e) Bank’s receipt of the Acknowledgment of
Amendment and Reaffirmation of Pledge substantially in the form attached hereto
as Schedule 2, duly executed and delivered by each Pledgor, and (f) payment of
Bank’s legal fees and expenses in connection with the negotiation and
preparation of this Amendment.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER SILICON VALLEY BANK    

ITERUM THERAPEUTICS

INTERNATIONAL LIMITED

By:  

/s/ Paul D’Agrosa

    By:  

/s/ Louise Barrett

Name:  

Paul D’Agrosa

    Name:   Louise Barrett Title:  

Vice President

    Title:   Director       ITERUM THERAPEUTICS US HOLDING LIMITED       By:  

/s/ Judith M. Matthews

      Name:   Judith M. Matthews       Title:   Director       ITERUM
THERAPEUTICS US LIMITED       By:  

/s/ Judith M. Matthews

      Name:   Judith M. Matthews       Title:   Director       ITERUM
THERAPEUTICS BERMUDA LIMITED       By:  

/s/ Louise Barrett

      Name:   Louise Barrett       Title:   Director

 

7



--------------------------------------------------------------------------------

Exhibit A

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK FROM:   

ITERUM THERAPEUTICS INTERNATIONAL LIMITED, ITERUM

THERAPEUTICS US HOLDING LIMITED, ITERUM THERAPEUTICS US

LIMITED, and ITERUM THERAPEUTICS BERMUDA LIMITED

The undersigned authorized officer (“Officer”) of Iterum Therapeutics
International Limited, Iterum Therapeutics US Holding Limited, Iterum
Therapeutics US Limited, and Iterum Therapeutics Bermuda Limited (individually
and collectively, jointly and severally, “Borrower”), hereby certifies that in
accordance with the terms and conditions of the Loan and Security Agreement by
and among Borrower, Collateral Agent, and the Lenders from time to time party
thereto (the “Loan Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Loan Agreement),

(a) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below;

(b) There are no Events of Default, except as noted below;

(c) Except as noted below, all representations and warranties of Borrower stated
in the Loan Documents are true and correct in all material respects on this date
and for the period described in (a), above; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.

(d) Borrower, and each of Borrower’s Subsidiaries, has timely filed all required
tax returns and reports, Borrower, and each of Borrower’s Subsidiaries, has
timely paid all foreign, federal, state, and local taxes, assessments, deposits
and contributions owed by Borrower, or Subsidiary, except as otherwise permitted
pursuant to the terms of Section 5.8 of the Loan Agreement;

(e) No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.

Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.

 

8



--------------------------------------------------------------------------------

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

    Reporting Covenant    Requirement    Actual    Complies 1)   Financial
statements    Monthly within 30 days       Yes    No    N/A 2)   Annual (CPA
Audited) statements    Within 120 days after FYE       Yes    No    N/A 3)  
Annual Financial Projections/Budget (prepared on a monthly basis)    Annually
(within 60 days after FYE), and when revised       Yes    No    N/A 4)   A/R &
A/P agings    If applicable       Yes    No    N/A 5)   8-K, 10-K and 10-Q
Filings    If applicable, within 5 days of filing       Yes    No    N/A 6)  
Compliance Certificate    Monthly within 30 days       Yes    No    N/A 7)   IP
Report    When required       Yes    No    N/A 8)   Total amount of Borrower’s
cash and cash equivalents at the last day of the measurement period      
$                
   Yes    No    N/A 9)   Total amount of Borrower’s Subsidiaries’ cash and cash
equivalents at the last day of the measurement period       $                
   Yes    No    N/A

Deposit and Securities Accounts

(Please list all accounts; attach separate sheet if additional space needed)

 

    Institution Name    Account Number   

New

Account?

     Account Control Agreement
in place? 1)         Yes    No      Yes      No 2)         Yes    No      Yes
     No 3)         Yes    No      Yes      No 4)         Yes    No      Yes     
No                     

Other Matters

 

1)  

Have there been any changes in management since the last Compliance Certificate?

   Yes    No

 

9



--------------------------------------------------------------------------------

2)   Have there been any transfers/sales/disposals/retirement of Collateral or
IP prohibited by the Loan Agreement?    Yes    No 3)   Have there been any new
or pending claims or causes of action against Borrower that involve more than
Two Hundred Fifty Thousand Dollars ($250,000.00)?    Yes    No 4)   Have there
been any amendments of or other changes to the capitalization table of Borrower
and to the Operating Documents of Borrower or any of its Subsidiaries? If yes,
provide copies of any such amendments or changes with this Compliance
Certificate.    Yes    No

 

10



--------------------------------------------------------------------------------

Exceptions

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)

ITERUM THERAPEUTICS INTERNATIONAL LIMITED

ITERUM THERAPEUTICS US HOLDING LIMITED

ITERUM THERAPEUTICS US LIMITED

ITERUM THERAPEUTICS BERMUDA LIMITED

 

By                                                                          

Name:                                                                    

Title:                                                                      

Date:

 

   

BANK USE ONLY

   

Received by:                                  

  

Date:                                       

   

Verified by:                                    

  

Date:                                       

   

Compliance Status:         Yes         No

 

11



--------------------------------------------------------------------------------

Exhibit B

SCHEDULE OF EXCEPTIONS

4.3. The Constitution of each of Iterum International and Iterum Therapeutics
Public Limited Company have been updated since the Effective Date. In connection
with this Amendment, Borrower is delivering a Secretary’s Certificate that
contains the latest organizational documents of Borrower.

 

12



--------------------------------------------------------------------------------

Schedule 1

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF GUARANTY

Section 1. Guarantor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the First Amendment to Loan and Security
Agreement dated as of even date herewith (the “Amendment”).

Section 2. Guarantor hereby consents to the Amendment and agrees that the
Guaranty relating to the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instrument delivered in connection herewith.

Section 3. Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.

Dated as of ____________________

 

GUARANTOR

  

ITERUM THERAPEUTICS PUBLIC LIMITED COMPANY

  

By:                                                            
                                   

  

Name:                                                            
                              

  

Title:                                                            
                                

 

13



--------------------------------------------------------------------------------

Schedule 2

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF PLEDGE

Section 1. Pledgor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the First Amendment to Loan and Security
Agreement dated as of even date herewith (the “Amendment”).

Section 2. Pledgor hereby consents to the Amendment and agrees that the Pledge
Agreement securing the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instrument delivered in connection herewith.

Section 3. Pledgor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Pledge Agreement
are true, accurate and complete as if made the date hereof.

Dated as of ____________________

 

PLEDGOR

  

ITERUM THERAPEUTICS PUBLIC LIMITED COMPANY

  

By:                                                            
                                   

  

Name:                                                            
                              

  

Title:                                                            
                                

 

14



--------------------------------------------------------------------------------

LOGO [g869502g0116053111242.jpg]

PRO FORMA INVOICE FOR LOAN CHARGES

 

BORROWER:

                                      

LOAN OFFICER:

                                      

DATE:

                                         

Loan Fee

   $                      

 

 

    

Documentation Fee

        

 

 

    

TOTAL FEES DUE

   $          

 

 

 

{    }    A check for the total amount is attached.

{    }    Debit DDA # __________________ for the total amount.

 

BORROWER:

 

                                                                    
                             

  

Authorized Signer

 

(Date)

  

SILICON VALLEY BANK

 

 

                                                                    
                             

  

Loan Officer Signature

 

(Date)

  

 

15